Citation Nr: 0701162	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska



THE ISSUE

Entitlement to service connection for dizziness with 
fainting.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1983 to 
March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision, in which the RO, 
inter alia, denied the veteran service connection for a heart 
disorder, for headaches, for dizziness with fainting, and for 
low back and upper back pain.  The veteran filed a notice of 
disagreement (NOD) in September 2003, and the RO issued a 
statement of the case (SOC) in October 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2003.

In April 2005, the Board denied the veteran service 
connection for a heart disorder and remanded the remaining 
issues to the RO for further development.  The RO continued 
denial of the claims (as reflected in the November 2005 
supplemental SOC (SSOC)).  In November 2005, the RO granted 
the veteran service connection for a lumbar spine disability 
(claimed as low and upper back pain).  

In March 2006, the Board denied the veteran service 
connection for headaches and remanded the remaining issue of 
entitlement to service connection for dizziness with fainting 
to the RO for further development.  After completing all 
requested action, the RO continued denial of the veteran's 
claim (as reflected in the July 2006 SSOC) and returned the 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran had episodes of dizziness with 
fainting in service, competent, probative evidence does not 
establish that the veteran has a current, chronic disability 
manifested by episodes of dizziness with fainting.

CONCLUSION OF LAW

The criteria for service connection for dizziness with 
fainting are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In June 2003, during the pendency of this appeal, the RO sent 
the appellant a notice letter informing her that to support a 
claim for service-connected compensation benefits, the 
evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and her 
representative were afforded an opportunity to respond before 
the RO adjudicated the claim (as reflected in the July 2003 
RO rating decision).  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the pre-rating notice letter in 
June 2003 and the post-rating notice letter, dated in March 
2006, collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The June 2003 
letter advised that VA is required to make reasonable efforts 
to obtain military medical records, VA medical records, 
records from the Social Security Administration, or records 
from other Federal agencies and to make reasonable efforts to 
obtain relevant records not held by a Federal agency.  The 
March 2006 letter specifically advised the appellant, "[i]f 
there is any other evidence or information that you think 
will support your appeal, please let us know.  If you have 
any evidence in your possession that pertains to your appeal 
. . . please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents substantially meeting the VCAA's notice 
requirements were provided to the appellant before and after 
the rating action on appeal.  However, the Board finds that, 
in this appeal, any delay in issuing section 5103(a) notice 
was not prejudicial to the appellant because it did not 
affect the essential fairness of the adjudication, in that 
her claim was fully developed and re-adjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As indicated above, the RO gave 
the appellant notice of what was required to substantiate her 
claim, and the appellant was afforded an opportunity to 
submit information and evidence pertinent to her claim via 
the June 2003 and March 2006 letters.  Following the issuance 
of the most recent, March 2006 letter-which further 
completed VA's notice requirements-the appellant was 
afforded yet another opportunity to present information or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in July 2006.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in the March 2006 letter, after the 
original adjudication of the veteran's claim.  As explained 
above, the Board finds that the timing of this notice is not 
prejudicial to the veteran.  In any event, because the  
Board's decision herein denies the claim for service 
connection for dizziness with fainting, no disability rating 
or effective date is, or is being, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.
 
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant was afforded a VA-contracted medical 
examination in connection with the claim, and the report of 
the examination is of record.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for dizziness with fainting is not warranted.  

The veteran's service medical records show several occasions 
on which the veteran reported experiencing dizziness or 
fainting.  A November 1984 shows that she complained of 
syncope after exercise.  The provisional diagnosis was 
syncope with questionable etiology.  A March 1985 record 
shows that the veteran complained of fainting, had lost a lot 
of weight, and felt weak.  The diagnosis was anxiety.  She 
returned two days later for a follow-up.  It was noted that 
she had three months of fainting spells.  Later in March 
1985, the veteran underwent a neurology consultation.  The 
provisional diagnosis was to rule out epilepsy.  It was noted 
that the veteran had daily syncope for two weeks.  It was 
also noted that her history was not consistent with seizures, 
but rather, true syncope.  An April 1985 record shows that 
the veteran had a routine electroencephalogram (EEG) that was 
normal and her neurological exam was normal.  It was noted 
that syncope has a non-neurological etiology in 90 percent of 
cases.  A May 1985 record shows a diagnosis of syncope.  A 
June 1985 electrocardiogram (ECG) report shows that the 
veteran had recurrent fainting spells.  A July 1985 emergency 
room record shows that the veteran had passed out while 
sitting down at a computer terminal.  The assessment was 
pregnancy.  A November 1985 record shows that the veteran 
complained of syncope.  She stated she had some dizziness 
periodically that resolved when she put her head between her 
legs.  The pertinent diagnosis was recurrent syncope in past, 
no etiology found.  A July 1986 emergency room record shows 
the veteran experienced dizziness and passed out for a few 
seconds.  The diagnosis was environmental exposure.

Post-service, a March 2003 private medical record from 
Community Chiropractic Alaska Healthcare shows that the 
veteran complained of experiencing headaches and some 
dizziness.  The pertinent diagnosis was headache.

In May 2005, the veteran underwent a VA examination.  The 
veteran reported her episodes of dizziness and fainting while 
in service.  After physical examination, the pertinent 
diagnosis was remote history of syncope with none documented 
in more than 10 years.  The examiner noted that based on 
review of the veteran's service medical records and post 
service medical records, with extrapolation of examinations 
and specialists comments, brief fainting spells were more 
likely than not a vagal response to pain on two occasions and 
simple postmicturition vasovagal syncope on the third 
occurrence.  Further, the examiner stated that the veteran 
admitted to not having any syncopal episodes in the past 18 
months and was working as a flight attendant with no lost 
work in the past year for any medical reason.

In a December 2005 statement, the veteran expressed her 
belief that her dizziness and fainting spells were related to 
her service-connected lumbar spine because when her lumbar 
spine began to hurt, dizziness and fainting and headaches 
followed shortly thereafter.

Hence, in May 2006, the claims file was returned to the May 
2005 VA examiner to obtain a supplemental opinion to 
determine whether the veteran's syncopal episodes were 
related to her service-connected lumbar spine disability.  
The examiner noted that the veteran had no syncopal episodes 
in several years; that she had never had an observed syncopal 
episode ( although she had a full evaluation based on her 
report of fainting and the EEG was negative); and that she 
had never had a syncopal episode associated with back pain.  
Rather, all descriptions of events were compatible with a 
vagal response historically.  Therefore, the examiner opined 
that it was highly unlikely that unconfirmed syncopal 
episodes were associated in any way with a low back 
condition.  

Considering the record in light of the above-noted legal 
authority, the Board finds that  veteran does not have any 
current disability manifested by dizziness and fainting, to 
include one associated with the in-service syncopal episodes.  
In this regard, the Board notes that, although the veteran 
had episodes of reported dizziness and fainting in service, 
she has not been diagnosed with a current, chronic disability 
associated with such episodes.  In fact, the May 2005 VA 
examiner stated that the veteran has not had a documented 
episode of dizziness or fainting in over the past 10 years.  
Further, y, although in May 2003, she reported having an 
episode of dizziness, this has not been objectively 
substantiated, and no diagnosis of disability was rendered in 
connection with any such complaint.  In short, the Board 
finds that the medical evidence in this case fails to 
establish that the veteran has any current disability 
manifested by current dizziness or fainting-much less one 
associated with any episodes of dizziness and fainting in 
service (or as recently alleged, one associated with already 
service-connected low back disability), and neither she nor 
her representative has presented, identified, or even alluded 
to the existence of any such evidence.  [Parenthetically, the 
Board notes that, even if contrary to the medical opinion of 
record, the medical evidence did show that the appellant's 
dizziness and fainting spells were associated with already 
service-connected low back disability, such would not provide 
a basis for a grant of service connection for problems not 
shown to represent a separate disability which could be 
service connected].

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Hence, where, as here, competent evidence does not 
establish that the veteran has current disability for 
compensation purposes, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for dizziness with fainting must be denied because 
the first essential criterion for a grant of service 
connection on any basis-evidence of current disability upon 
which to predicate a grant of service connection-has not 
been met.

In additional to the medical evidence, the Board has 
considered the veteran's assertions advanced in connection 
with this matter.  However, as a layperson not shown to have 
the appropriate training and expertise, she is not competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter-such as the diagnosis of a specific disability, or 
opinion as to etiology of such a disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the veteran cannot establish her claim on the basis of 
lay assertions, alone.  

For all the foregoing reasons, the claim for service 
connection for dizziness with fainting must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as no competent 
evidence supports the claim,  that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for dizziness with fainting is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


